In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00094-CV




  IN THE INTEREST OF P.M.W. AND J.A.J., CHILDREN




         On Appeal from the 196th District Court
                 Hunt County, Texas
                Trial Court No. 82557




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       On April 18, 2018, this Court entered an order abating this case to the trial court (1) to

afford the trial court the opportunity to comply with the statutory notice requirements of the Indian

Child Welfare Act (ICWA), (2) to conduct a hearing to determine whether J.A.J., one of the

children subject to this termination proceeding, is an Indian child under the ICWA, and (3) to make

appropriate findings as to whether J.A.J. is an Indian child. Our order required the trial court to

provide proper notice that complies with the ICWA’s statutory notice requirements no later than

April 30, 2018, and due to the accelerated nature of this parental-rights termination proceeding, to

otherwise conduct these abatement proceedings in an expedited fashion.

       On May 10, 2018, this Court was informed that the trial court set the case for a hearing on

June 28, 2018, in accordance with this Court’s order. On July 9, 2018, a record of the June 28

hearing was filed with this Court. That record indicates that, on April 19, 2018, the Texas

Department of Family and Protective Services (the Department) mailed two statutorily required

notices by certified mail. The notice mailed to the Bureau of Indian Affairs was delivered on

April 24, and the notice mailed to the Cherokee Nation was delivered on April 23. The hearing

record further indicates that the Department had not, as of June 28, 2018, received a response to

either of the notices. Consequently, the trial court reset the hearing for July 27, 2018.

       Because these abatement proceedings have not been handled in an expedited fashion, it is

incumbent on this Court to enter further orders to ensure no additional delay of these proceedings.




                                                  2
       We, therefore, order:

       (1)    the preparation and filing of a record of the July 27, 2018, hearing with this Court

no later than Monday, August 6, 2018;

       (2)    the entry of findings by the trial court as to whether J.A.J. is an Indian child under

the ICWA no later than Monday, August 6, 2018. These findings shall be made regardless of the

status of any response(s) from the Bureau of Indian Affairs and/or the Cherokee Nation; and

       (3)    the preparation and filing of a supplemental clerk’s record containing the trial

court’s findings no later than Monday, August 6, 2018.

       IT IS SO ORDERED.

                                                 BY THE COURT



Date: July 19, 2018




                                                3